DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/19/2021. Claims 1-24 are pending in this application. Claims 1-10, 18 & 20-24 are withdrawn. 
	Claims 11-17 & 19 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claims 12, 15, 16 & 19, line 1: insert --upper-- in front of “metal structure” which is prior claimed in claim 11. 
	Re claim 19, line 1: insert --upper and lower-- in front of “windings” which are prior claimed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	In particular, claim 11 cites “forming an upper metal structure” and/or “forming a lower metal structure”, and claims 12, 15, 16, & 19 each cites “the metal structure” are not clear when reading into claim 11. Claim 11 requires two metal structures (upper and lower), and claims 12, 15, 16 & 19 do not clearly specify the metal structure is either upper or lower metal structure or both metal structures. Similar reason applied to “the windings” in claim 19. 
	In particular, claim 11 & claim 12 cite “forming a lower metal structure in the lower metal level…” & “forming a second metal structure in the lower metal level” are not clear because of “a lower metal structure” & “a second metal structure”. The claims do not clearly specify whether they are same or different, and they are both appear to have similar conditions when formed in lower metal level. 
	For best understand and examination purpose, and based on “and/or”, the metal structure will be considered as upper metal structure, and lower metal structure and second metal structure are considered the same structure. These features will be best understood based Figure 3 and/or any applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 6,411,086).
	Re claim 11, Choi teaches, Fig. 6F, claim 4 & col. 4, a method of forming an integrated fluxgate device, comprising: 
-forming a fluxgate core (magnetic film core 26) over a top surface of a semiconductor substrate (21); 
-forming upper windings (top layer wire 32) in an upper metal level above the fluxgate core (26); 
-forming lower windings (bottom layer wire 24) in a lower metal level below the fluxgate core (26); and 
-forming an upper metal structure (middle layer wire 28) in the upper metal level, the upper metal structure (28) overlapping an end of the fluxgate core (26) and being conductively isolated (by insulators 27, 29, 31) from the upper and lower windings (24, 32) and from all metal features in the lower metal level (below 26), and/or forming a lower metal structure (28) in the lower metal level (below core 30 as claimed fluxgate core), the lower metal structure overlapping an end of the fluxgate core (30) and being conductively isolated from the lower windings (24) and from all metal features in the upper metal level (above core 30).

    PNG
    media_image1.png
    330
    773
    media_image1.png
    Greyscale

	Re claim 15, Choi teaches the metal structure (28) includes one or more winding segments (in view of Fig. 6F). 
	Re claim 19, Choi teaches the windings and the metal structures are etched aluminum structures (see claim 6). 
5.	Claim(s) 11-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmori et al. (US 2012/0151786).
	Re claim 11, Ohmori teaches, Figs. 4 & 5, [0068-0069], a method of forming an integrated fluxgate device, comprising: 
-forming a fluxgate core (magnetic core 3) over a top surface of a semiconductor substrate (21); 
-forming upper windings (coil 10) in an upper metal level above the fluxgate core (3); 
-forming lower windings (10) in a lower metal level below the fluxgate core (3); and 
-forming an upper metal structure (coil 9) in the upper metal level, the upper metal structure (28) overlapping an end of the fluxgate core (3) and being conductively isolated (insulating layers 5, 6) from the upper and lower windings (10) and from all metal features in the lower metal level (3) (in view of Fig. 5), and/or forming a lower metal structure (bottom 9) in the lower metal level (3), the lower metal structure overlapping an end of the fluxgate 

    PNG
    media_image2.png
    216
    446
    media_image2.png
    Greyscale

Re claim 12, Ohmori teaches the metal structure is a first metal structure (9) in the upper metal level, and further comprising forming a second metal structure (9) in the lower metal level, the second metal structure overlapping the end of the fluxgate core (3) and being conductively isolated (by insulating layers 5, 6) from the upper and lower windings.  
Re claims 13 & 14, Ohmori teaches a fluxgate core end (1) has a rounded contour; and the fluxgate core end has (1) has a radius of curvature (Figs. 7A-B, not labeled) about equal to half of a width (B) of the fluxgate core (3) (Figs. 7A-B & 15).
	Re claim 15, Ohmori teaches the metal structure (9) includes one or more winding segments (Fig. 5). 
	Re claim 19, Ohmori teaches the windings and the metal structures are etched aluminum structures [0092]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2004/0027121, “Choi21”) in view of Park et al. (US 2005/0077585). 
	Re claim 11, Choi21 teaches, Fig. 4H, [0036], a method of forming an integrated fluxgate device, comprising: 
-forming a fluxgate core (106) over a top surface of a semiconductor substrate; 
-forming upper windings (108) in an upper metal level above the fluxgate core; 
-forming lower windings (102) in a lower metal level below the fluxgate core; and 
-forming a lower metal structure (103) in the lower metal level, the lower metal structure (103) overlapping an end of the fluxgate core (106) and being conductively isolated from the lower windings (102) and from all metal features in the upper metal level (above 106).

    PNG
    media_image3.png
    220
    417
    media_image3.png
    Greyscale

Choi21 does not explicitly teach a semiconductor substrate. 
Park teaches a semiconductor substrate [0032]. 
As taught by Park, one of ordinary skill in the art would utilize the above teaching to obtain a semiconductor substrate and incorporate into Choi’s teaching, because semiconductor substrate is known in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park in combination Choi21 due to above reason. 
7.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (or Ohmori) in view of Bui et al. (US 5,689,139). 
The teachings of Choi (or Ohmori) have been discussed above. 
Re claims 16 & 17, Choi (or Ohmori) does teach the metal structure includes a polygon having at least one slot therethrough, and the at least one slot includes a plurality of slots that repeats along a direction parallel to a width of the fluxgate core. 
Bui teaches the metal structure (30, 40) includes a polygon having a plurality of slots (33, 41) that repeats along a direction (Figs. 3-4). 
a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Bui in combination Choi (or Ohmori) due to above reason. 
Response to Arguments
8.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.